DETAILED ACTION
Status of Claims
	This action is response to the amendments to application 16/050,147 filed on 11/27/2020.
Claims 1-4, 7-9 and 11-22 are pending and have been examined in this office action, claims 1, 13-14, and 17-18 have been amended. Claims 5-6 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive. Applicant argues the previously cited references fail to disclose the following amended limitations within independent claims 1 and 13:
	when the telematics service server receives a collaboration success message from the unmanned aerial apparatus and the vehicle, the telematics service server is configured to transmit the collaboration movement path to the vehicle, and
	However, Examiner respectfully disagrees. The previously cited reference, Wang teaches a system for sending a message once the unmanned aerial apparatus has successfully paired with a determined vehicle (see at least [Fig. 2A, #210 - #270] The truck transmits the truck message to the control server. The control server updates the truck status according to the truck messages. The UAV transmits UAV message to the control server. The control server pairs the UAV and the truck according to the UAV message and the truck status data, and generates the task message. The control server transmits the task message to the UAV and the paired truck. The UAV meets the paired truck according to the task message and carries out the task.)
	when the telematics service server receives a collaboration failure message from the unmanned aerial apparatus and the vehicle, the telematics service server is configured to transmit new paths to initial destinations to the unmanned aerial apparatus and the vehicle.
	However, Examiner respectfully disagrees. The previously cited reference, Cheatham, III teaches a system for sending a failure message by a UAV in need of service (see at least [col. 3, line 51-57] The service UAV 104 may respond to messages from the UAV assistance system 102 to provide any services needed by the UAV 106. For example, the service UAV 104 may fly to a location of the UAV 106 and provide a service indicated by the UAV assistance system 102, indicated by the UAV 106, or autonomously determined by the service UAV 104). Although Cheatham III fails to explicitly disclose the system where the failure message is due to a collaboration failure, Cheatham III does teach sending a failure message of the UAV due to a malfunction or any sort of disablement and cause of an emergency landing. Furthermore, the previously cited primary reference, Siegel discloses the system to determine and share a path to avoid certain obstacles in the environment, which can be reasonably interpreted as an exterior failure causing event disclosed in the specification of the application (see at least [¶ 0032] The drone 105 may have a laser-based scanning system that detects objects and their distance and Velocity so the drone may determine a path to take to avoid such obstacles. Some or all of the collected information may or may not be communicated to vehicle 110 depending on the amount of autonomy associated with the operation of drone 105.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel U.S. Pub. No. 2015/0370251 (“Siegel”) in view of Cheatham, III U.S. Patent No. 9,514,653 (“Cheatham, III”) and Wang U.S. Pub. No. 2019/0043000 (“Wang”).
Regarding claim 1 as best understood, Siegel discloses an unmanned aerial system, comprising:
a telematics service server; an unmanned aerial apparatus; and a vehicle, (see at least [¶ 0012] A vehicle may use a drone and a communications network such as a cellular communication network to keep the drone and vehicle in real-time or near real-time communication over extended distances and to facilitate the drone autonomously carrying out objectives provided by a user Such as a vehicle occupant.
wherein: the telematics service server is configured to obtain a destination of the unmanned aerial apparatus, a movement path of the vehicle, a current location of the unmanned aerial apparatus, and a current location of the vehicle, and is configured to control a collaborative movement between the unmanned aerial apparatus and the vehicle from a collaboration location to a collaboration movement termination location, (see at least [¶ 0053] The route decider program 215a may decide the location to go to and the time to leave based on a number of factors regarding the flight, for example, the speed the drone can travel, the distance to the destination, current location, destination, and weather forecast (e.g., prevailing wind speeds and precipitation)…. AND [¶ 0013] Alternatively, the communication network may use multilateration to determine the vehicle and the drone location, and then may report one or both locations to the drone and vehicle… AND [¶ 0017] The computing system 103 may utilize of other data sources, such as environmental data (e.g. weather conditions), drone data, and historical data (e.g. previously collected drone data).)
the unmanned aerial apparatus is configured to transmit to and receive from the telematics service server information for the collaborative movement, and to land on the vehicle at the collaboration location based on the information, and (see at least [¶ 0110] The drone docking system may send out a short-range wireless signal from multiple transmitters in the vehicle, the drone may use the short-range wireless signals to triangulate the location of the landing to guide the drone to the vehicle docking station.
the vehicle is configured to carry the unmanned aerial apparatus based on a request from the telematics service server, and to move together on a ground from the collaboration location to the collaboration movement termination location along a collaboration movement path, and (see at least [Fig. 4, #330] Engage vehicle at Point D (e.g., to dock or deliver cargo))
the telematics service server is configured to transmit new paths to initial destinations to the unmanned aerial apparatus and the vehicle (see at least [¶ 0032] When the drone 105 is following a flight plan it may have sensors to detect local obstacles and avoid collision and then returned to the flight plan. For example, the drone 105 may have a vision system to see obstacles or laser range finders to determine a distance to obstacles. The drone 105 may have a laser-based scanning system that detects objects and their distance and Velocity so the drone may determine a path to take to avoid such obstacles. Some or all of the collected information may or may not be communicated to vehicle 110 depending on the amount of autonomy associated with the operation of drone 105.)
Siegel fails to explicitly disclose a telematics service server to receive a failure message from the UAV and send a rescue UAV to the current location and retrieve the UAV.	However, Cheatham, III discloses wherein: BRINKSwhen the telematics service server receives a collaboration failure message from the unmanned aerial apparatus, the telematics service server is configured to send a rescue unmanned aerial apparatus to a current location of the unmanned aerial apparatus to retrieve the unmanned aerial apparatus, (see at least [col. 9, line 41-53] The recovery component 410 is configured to provide assistance to a disabled UAV by recovering a disabled UAV. a portion of a disabled UAV, or a payload of a disabled UAV. For example, a UAV may carry valuable payloads that could be stolen, damaged, looted, or lost. As another example, knowledge about the UAV, including its operation, programming, or other aspects, may be important to competitors or others who wish to use, copy, or disrupt UAVs of a specific entity. In one embodiment, the recovery component 410 may be configured and sized to carry the disabled UAV, with or without payload. For example, the service UAV 104 may be larger than the disabled UAV and may be able to carry the disabled UAV inside or on a cable. AND [col. 3, line 51-57] The service UAV 104 may respond to messages from the UAV assistance system 102 to provide any services needed by the UAV 106. For example, the service UAV 104 may fly to a location of the UAV 106 and provide a service indicated by the UAV assistance system 102, indicated by the UAV 106, or autonomously determined by the service UAV 104.)
Thus, Siegel discloses an apparatus for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Cheatham, III teaches an apparatus for receiving a failure message from the unmanned aerial apparatus to the telematics service server and sending a rescue unmanned aerial apparatus to the location of the unmanned aerial apparatus.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel to incorporate the teachings of Cheatham, III for the telematics service server to receive a failure message from the unmanned aerial apparatus to the telematics service server and sending a rescue unmanned aerial apparatus to the location of the unmanned aerial apparatus. Doing so allows for retrieval of the failed unmanned aerial apparatus.
The truck transmits the truck message to the control server. The control server updates the truck status according to the truck messages. The UAV transmits UAV message to the control server. The control server pairs the UAV and the truck according to the UAV message and the truck status data, and generates the task message. The control server transmits the task message to the UAV and the paired truck. The UAV meets the paired truck according to the task message and carries out the task.)
Thus, Siegel in view of Cheatham, III discloses an apparatus for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Wang teaches a system configured to transmit a collaboration path to the vehicle when receiving a collaboration success message.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III to incorporate the teachings of Wang for the system configured to transmit a collaboration path to the vehicle when receiving a collaboration success message. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Regarding claim 2 as best understood, Siegel discloses unmanned aerial system according to claim 1, wherein the vehicle is configured to perform an autonomous driving mode (see at least [¶ 0099] In many drone or autonomous vehicle routing problems, information may evolve over time (e.g., as drones are in route). Further, it may be advantageous to consider stochastic (e.g., rather than solely deterministic inputs) when routing drones.)

Regarding claim 4 as best understood, Siegel discloses the unmanned aerial system according to claim 1,
wherein the telematics service server is configured to transmit a the collaboration location to the unmanned aerial 24Attorney Docket No. 15438-661 apparatus and the vehicle, (see at least [Fig. 4, #325 AND #330] Align with vehicle (e.g., based on fine grain location information) AND Engage vehicle at Point D (e.g., to dock or deliver cargo))
a movement path to the collaboration location, (see at least [¶ 0014] The drone delivery system may include one or more computing systems that may each include a memory and a processor. The processor may use the location information along with a vehicle navigation route to plan a flight path of a drone. The processor may instruct the drone to collect information or to transport cargo.)
a landing time at the collaboration location, or (see at least [¶ 0052] A time estimate is calculated that indicates the time it will take for the drone to pick-up the cargo (e.g. coffee at a coffee shop) and deliver it to the vehicle 110.)
identification information of a collaboration object to the unmanned aerial apparatus and the vehicle so as to move in collaboration with each other (see at least [ABSTRACT] A computing device with a memory and a processor may be configured to communicatively connect with the server, process the vehicle information and the drone information, identify a plurality of pickup locations based in part on the vehicle information and drone information…)

Regarding claim 9 as best understood, Siegel discloses the unmanned aerial system according to claim 1, wherein the telematics service server is configured to monitor the collaboration movement of the vehicle at regular time intervals, and when the vehicle deviates from the collaboration movement path, the telematics service server is configured to transmit a takeoff request and a new path to the unmanned aerial apparatus (see at least [Fig. 8, #760] Continually check location of vehicle and point of convergence with drone. Re-route drone based on deviation of vehicle path, time to arrival, and speed of vehicle.)

Claims 3, 13, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Cheatham, III and Wang as applied to claims 1 and 13 above, and further in view of Prakash U.S. Patent No. 9,704,409 (“Prakash”).
Regarding claim 3 as best understood, Siegel in view of Cheatham, III and Wang discloses an apparatus for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Siegel in view of Cheatham, III and Wang fails to explicitly disclose a system to search for the vehicle based on size, distance, degree of overlap between path movement, or environmental condition.
However, Prakash teaches the unmanned aerial system according to claim 1, wherein the telematics service server is configured to search the vehicle with which the unmanned aerial In determination block 613, the processor may determine the candidate vehicles for which travel profile characteristics were determined in block 611 that has one or more travel profile characteristics that help the UAV to reach the UAV destination (i.e., compatible travel profile characteristics). In this way, the processor may determine whether the motor vehicle destinations, travel routes, and other information render each of the candidate vehicles acceptable to be selected for docking.) 
Thus, Siegel in view of Cheatham, III and Wang discloses an apparatus for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Prakash teaches a system to search for the vehicle based on size, distance, degree of overlap between path movement, or environmental condition.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Wang to incorporate the teachings of Prakash for the system to search for the vehicle based on size, distance, degree of overlap between path movement, or environmental condition. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Regarding claim 13
obtaining, by a telematics service server, a destination of an unmanned aerial apparatus, a movement path of a vehicle, a current location of the unmanned aerial apparatus, and a current location of the vehicle; (see at least [¶ 0053] The route decider program 215a may decide the location to go to and the time to leave based on a number of factors regarding the flight, for example, the speed the drone can travel, the distance to the destination, current location, destination, and weather forecast (e.g., prevailing wind speeds and precipitation), [¶ 0013] Alternatively, the communication network may use multilateration to determine the vehicle and the drone location, and then may report one or both locations to the drone and vehicle, AND [¶ 0017] The computing system 103 may utilize of other data sources, such as environmental data (e.g. weather conditions), drone data, and historical data (e.g. previously collected drone data).)
transmitting, by the telematics service server, collaboration movement information to the unmanned aerial apparatus and the vehicle; (see at least [Fig. 4, #325 AND #330] Align with vehicle (e.g., based on fine grain location information) AND Engage vehicle at Point D (e.g., to dock or deliver cargo) AND [¶ 0014] The drone delivery system may include one or more computing systems that may each include a memory and a processor. The processor may use the location information along with a vehicle navigation route to plan a flight path of a drone. The processor may instruct the drone to collect information or to transport cargo.)
wherein the unmanned aerial apparatus and the vehicle move to a collaboration location, the unmanned aerial apparatus lands on the vehicle at the collaboration location, and wherein the vehicle moves along a collaboration movement path on a The drone docking system may send out a short-range wireless signal from multiple transmitters in the vehicle, the drone may use the short-range wireless signals to triangulate the location of the landing to guide the drone to the vehicle docking station AND [Fig. 4, #330] Engage vehicle at Point D (e.g., to dock or deliver cargo))
transmitting, by the telematics service server, new paths to initial destinations to the unmanned aerial apparatus and the vehicle (see at least [¶ 0032] When the drone 105 is following a flight plan it may have sensors to detect local obstacles and avoid collision and then returned to the flight plan. For example, the drone 105 may have a vision system to see obstacles or laser range finders to determine a distance to obstacles. The drone 105 may have a laser-based scanning system that detects objects and their distance and Velocity so the drone may determine a path to take to avoid such obstacles. Some or all of the collected information may or may not be communicated to vehicle 110 depending on the amount of autonomy associated with the operation of drone 105.)
Siegel fails to explicitly disclose a method to include a telematics service server to receive a failure message from the UAV and send a rescue UAV to the current location and retrieve the UAV.
However, Cheatham, III discloses a method when the telematics service server receives a collaboration failure message from the unmanned aerial apparatus, sending, by the telematics service server, a rescue unmanned aerial apparatus to a current location of the unmanned aerial The recovery component 410 is configured to provide assistance to a disabled UAV by recovering a disabled UAV. a portion of a disabled UAV, or a payload of a disabled UAV. For example, a UAV may carry valuable payloads that could be stolen, damaged, looted, or lost. As another example, knowledge about the UAV, including its operation, programming, or other aspects, may be important to competitors or others who wish to use, copy, or disrupt UAVs of a specific entity. In one embodiment, the recovery component 410 may be configured and sized to carry the disabled UAV, with or without payload. For example, the service UAV 104 may be larger than the disabled UAV and may be able to carry the disabled UAV inside or on a cable. AND [col. 3, line 51-57] The service UAV 104 may respond to messages from the UAV assistance system 102 to provide any services needed by the UAV 106. For example, the service UAV 104 may fly to a location of the UAV 106 and provide a service indicated by the UAV assistance system 102, indicated by the UAV 106, or autonomously determined by the service UAV 104.)
Siegel in view of Cheatham, III fail to explicitly disclose searching, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration.
However, Prakash teaches searching, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration; (see at least [col. 20, line 3-12] In determination block 613, the processor may determine the candidate vehicles for which travel profile characteristics were determined in block 611 that has one or more travel profile characteristics that help the UAV to reach the UAV destination (i.e., compatible travel profile characteristics). In this way, the processor may determine whether the motor vehicle destinations, travel routes, and other information render each of the candidate vehicles acceptable to be selected for docking.)
Thus, Siegel in view of Cheatham, III discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities, while receiving a failure message from the unmanned aerial apparatus to the telematics service server and sending a rescue unmanned aerial apparatus to the location of the unmanned aerial apparatus. Prakash teaches searching, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III to incorporate the teachings of Prakash to search, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration. Doing so allows for retrieval of the failed unmanned aerial apparatus, or other vehicles.
Siegel in view of Cheatham, III, and Prakasah fail to explicitly disclose a method configured to transmit a collaboration path to the vehicle when receiving a collaboration success message. However, Wang teaches when the telematics service server receives a collaboration success message from the unmanned aerial apparatus and the vehicle, transmitting, by the telematics service server, the collaboration movement path to the vehicle; and (see at least [Fig. 2A, #210 - #270] The truck transmits the truck message to the control server. The control server updates the truck status according to the truck messages. The UAV transmits UAV message to the control server. The control server pairs the UAV and the truck according to the UAV message and the truck status data, and generates the task message. The control server transmits the task message to the UAV and the paired truck. The UAV meets the paired truck according to the task message and carries out the task.)
Thus, Siegel in view of Cheatham, III, and Prakasah discloses an apparatus for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Wang teaches a system configured to transmit a collaboration path to the vehicle when receiving a collaboration success message.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III, and Prakasah to incorporate the teachings of Wang for the system configured to transmit a collaboration path to the vehicle when receiving a collaboration success message. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Regarding claim 15 as best understood, Siegel in view of Cheatham, III discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities, while receiving a failure message from the unmanned aerial apparatus to the telematics service server and sending a rescue unmanned aerial apparatus to the location of the unmanned aerial apparatus. Siegel in view of Cheatham, III fail to explicitly disclose searching, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration.
However, Prakash teaches the unmanned flight method according to claim 13, wherein the step of searching the vehicle comprises: searching the vehicle based on at least one of a size In determination block 613, the processor may determine the candidate vehicles for which travel profile characteristics were determined in block 611 that has one or more travel profile characteristics that help the UAV to reach the UAV destination (i.e., compatible travel profile characteristics). In this way, the processor may determine whether the motor vehicle destinations, travel routes, and other information render each of the candidate vehicles acceptable to be selected for docking.)
Thus, Siegel in view of Cheatham, III discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities, while receiving a failure message from the unmanned aerial apparatus to the telematics service server and sending a rescue unmanned aerial apparatus to the location of the unmanned aerial apparatus. Prakash teaches searching, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration using size, distance, path movement or environmental conditions.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III to incorporate the teachings of Prakash to search, by the telematics service server, the vehicle with which the unmanned aerial apparatus is able to move in collaboration. Doing so allows for retrieval of the failed unmanned aerial apparatus, or other vehicles.

Regarding claim 16 as best understood, Siegel discloses the unmanned flight method according to claim 13, wherein the step of transmitting of the collaboration movement information comprises: transmitting the collaboration location to the unmanned aerial apparatus and the vehicle, a movement path to the collaboration location, a landing time at the collaboration location, or identification information of a collaboration object to the unmanned aerial apparatus and the vehicle that are to move in collaboration with each other (see at least [¶ 0038] Transceiver 230 may also include a location determination technology that enables the determination of a current geographic position Such as an asset location. Examples of location determination technology may include, without limitation, global positioning systems (GPS), local positioning system, and mobile phone tracking. Transceiver 230 may be configured to determine a drone location and a vehicle location. Transceiver 230 may be configured to exchange the drone location and vehicle location between drone 105 and vehicle 110. Transceiver 230 may also be configured to exchange drone location and vehicle location with network 114.)

Regarding claim 17 as best understood, Siegel discloses the unmanned flight method according to claim 16 wherein the collaboration failure message is transmitted to the telematics service server when failing to find the vehicle with which the unmanned aerial apparatus is to collaborate even after waiting for a waiting time period from the landing time (see at least [¶ 0032] When the drone 105 is following a flight plan it may have sensors to detect local obstacles and avoid collision and then returned to the flight plan. For example, the drone 105 may have a vision system to see obstacles or laser range finders to determine a distance to obstacles. The drone 105 may have a laser-based scanning system that detects objects and their distance and Velocity so the drone may determine a path to take to avoid such obstacles. Some or all of the collected information may or may not be communicated to vehicle 110 depending on the amount of autonomy associated with the operation of drone 105.)

Regarding claim 18 as best understood, Siegel discloses the unmanned flight method according to claim 13, further comprising, after the vehicle moves in collaboration with the unmanned aerial apparatus, 27Attorney Docket No. 15438-661 transmitting by the unmanned aerial apparatus and the vehicle, a message informing arrival at the collaboration movement termination location to the telematics service server (see at least [¶ 0045 - ¶ 0047] At block 305, the drone delivery system 100 may start with the drone 105 at position “A” Where point “A” may be a vehicle 110 or a home base for example a retail establishment Such as a coffee shop, or a drone delivery service that has a home base that is either located on the ground or a larger flying structure that has numerous drone docking stations and is positioned appropriately for the drone delivery pattern expected for that time of day. At block 310, the drone delivery system 100 may instruct the drone 105 depart from point “A.” At block 315, the drone 105 travels to point “B” to carry out the objective, for example, to pick-up cargo (e.g. coffee) or obtain traffic information (e.g. flying ahead of the vehicle 110 to look at and assess and report on the traffic ahead.)

Regarding claim 22 as best understood, Siegel discloses the unmanned flight method according to claim 13, wherein the vehicle is configured to perform an autonomous driving mode (see at least [¶ 0099] In many drone or autonomous vehicle routing problems, information may evolve over time (e.g., as drones are in route). Further, it may be advantageous to consider stochastic (e.g., rather than solely deterministic inputs) when routing drones.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of
Cheatham, III, Wang, and Prakash as applied to claims 13 above, and further in view of
Wang U.S. Pub. No. 2019/0043000 (“Wang”).
Regarding claim 14 as best understood, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Siegel in view of Cheatham, III, Wang, and Prakash fail to explicitly disclose a method configured to transmit a collaboration path to the vehicle when receiving a collaboration success message.
However, Wang teaches the unmanned flight method according to claim 13, further comprising the steps of: transmitting, by the unmanned aerial apparatus and the vehicle, the collaboration success message to the telematics service server before performing a collaboration movement after landing on the vehicle at the collaboration location; and transmitting, by the telematics service server, the collaboration movement path to the vehicle(see at least [Fig. 2A, #210 - #250] The truck transmits the truck message to the control server. The control server updates the truck status according to the truck messages. The UAV transmits UAV message to the control server. The control server pairs the UAV and the truck according to the UAV message and the truck status data, and generates the task message.)
Thus, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service\ server that allows for position and movement collaboration between the two entities. Wang 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Prakash to incorporate the teachings of Wang for the method configured to transmit a collaboration path to the vehicle when receiving a collaboration success message. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Cheatham, III, Wang, and Prakash as applied to claim 13 above, and further in view of Levy U.S. Pub. No. 2016/0140851 (“Levy”).
Regarding claim 19 as best understood, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Siegel fails to explicitly disclose a method for sending a rescue UAV to the location of the UAV in the flight allowed region.
However, Cheatham, III teaches the unmanned flight method according to claim 13, further comprising sending, by the telematics service server, a rescue unmanned aerial apparatus to the current location of the unmanned aerial apparatus to retrieve the unmanned aerial apparatus when the current location of the unmanned aerial apparatus is in the flight allowed region (see at least [col. 9, line 41-53] The recovery component 410 is configured to provide assistance to a disabled UAV by recovering a disabled UAV. a portion of a disabled UAV, or a payload of a disabled UAV. For example, a UAV may carry valuable payloads that could be stolen, damaged, looted, or lost. As another example, knowledge about the UAV, including its operation, programming, or other aspects, may be important to competitors or others who wish to use, copy, or disrupt UAVs of a specific entity. In one embodiment, the recovery component 410 may be configured and sized to carry the disabled UAV, with or without payload. For example, the service UAV 104 may be larger than the disabled UAV and may be able to carry the disabled UAV inside or on a cable.)
Thus, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Cheatham, III teaches a method for sending a rescue UAV to the location of the UAV in the flight allowed region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Prakash to incorporate further teachings of Cheatham, III for sending a rescue UAV to the location of the UAV in the flight allowed region. Doing so allows for retrieval of the failed unmanned aerial apparatus.
However, Levy teaches the unmanned flight method according to claim 13, further comprising, after the vehicle moves in collaboration with the unmanned aerial apparatus, receiving, by the telematics service server, a flight impossibility message from the unmanned aerial apparatus; determining, by the telematics service server, whether the current location of the unmanned aerial apparatus is in a flight allowed region; and (see at least [¶ 0071] Portions of the method of FIG. 2 may be implemented, for example, by a static flight zone server 100 that receives topography, infrastructure data, and/or other air space parameters, and generates flight zones, optionally according to policy, as described herein. Server 100 may define no-fly zones (e.g. impossible to fly there, such as through terrain) and/or prohibited fly zones (e.g., forbidden flight, such as over airports), as described herein.)
Thus, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Levy teaches a method for determining whether the current location of the unmanned aerial apparatus is in the flight allowed region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Prakash to incorporate further teachings of Levy for determining whether the current location of the unmanned aerial apparatus is in the flight allowed region. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Regarding claim 20 as best understood, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Siegel fails to explicitly disclose a method for determining the location of the UAV in the flight disallowed region.
However, Levy teaches the unmanned flight method according to claim 19, further comprising, transmitting, by the telematics service server, a message informing unmanned flight impossibility to a user terminal of the unmanned aerial apparatus when the current location of the unmanned aerial apparatus is in a flight disallowed region (see at least [¶ 0012] evaluate the 
Thus, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Levy teaches a method for determining whether the current location of the unmanned aerial apparatus is in the flight disallowed region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Prakash to incorporate further teachings of Levy for determining whether the current location of the unmanned aerial apparatus is in the flight disallowed region. Doing so allows for retrieval of the failed unmanned aerial apparatus.

Regarding claim 21 as best understood, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration 
However, Levy discloses unmanned flight method according to claim 19, further comprising, transmitting, by the telematics service server, a request for moving to the flight allowed region and a path to the flight allowed region to the vehicle when the current location of the unmanned aerial apparatus is in a flight disallowed region (see at least [¶ 0011] Optionally, the method further comprises receiving details of a flight plan from at least one of the drone and a ground based drone operator; calculating a total risk of flight of the flight plan through the geographical air space based on the flight risk map, the total risk of flight calculated based on the flight safety scores of respective zones of the geographical air space within the flight plan; comparing the total low risk of the flight plan to a predefined total risk threshold to approve or deny the flight plan; and providing an alternative calculated flight route having a total risk below the threshold, when the flight plan is denied.)
Thus, Siegel in view of Cheatham, III and Prakash discloses a method for facilitating communication between an unmanned aerial device and a vehicle through a telematics service server that allows for position and movement collaboration between the two entities. Levy teaches a method for transmitting a request for moving to the flight allowed region and a path to the flight allowed region to the vehicle when the UAV is in a flight disallowed region.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Siegel in view of Cheatham, III and Prakash to incorporate further teachings of Levy for transmitting a request for moving to the flight allowed region and a path to the flight allowed region to the vehicle when .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668